Citation Nr: 1801435	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968, which included service in the Republic of Vietnam during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran passed away in November 2017, during the pendency of this appeal.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the Veteran passed away in November 2017, during the pendency of this appeal.  See December 2017 VA Notification Letter; December 2017 Report of First Death Notice.  As a matter of law, a veteran's claim does not survive his death.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994), superseded by 38 U.S.C. § 5121A (2012) (only with respect to the issue of substitution of a claimant upon an appellant's death).  Thus, this appeal is now moot and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1302.

As the Board makes no decision on the merits of this appeal, this dismissal does not affect the right of an eligible person to substitute in as the appellant for purposes of processing all pending claims to completion.  See 38 U.S.C. § 5121A; 38 C.F.R. 
§§ 3.31010, 20.1106 (2017).  A request for substitution must be filed no later than one year after the date of the Veteran's death and should be filed with the RO from which the claim originated, as noted above.  38 U.S.C. § 5121A; 38 C.F.R. 
§ 3.31010(b).  


ORDER

The appeal is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


